Exhibit 10.6

EXECUTION VERSION

STOCK PURCHASE AGREEMENT

By and Between

NEUROCRINE BIOSCIENCES, INC.

AND

VOYAGER THERAPEUTICS, INC.

Dated as of January 28, 2019

 

 

ActiveUS 170788961v.22

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Page

1.

Definitions.

1

 

1.1

 

Defined Terms

1

 

1.2

 

Additional Defined Terms

4

2.

Purchase and Sale of Common Stock.

4

 

2.1

 

General

4

 

2.2

 

Calculation

4

3.

Closing Date; Deliveries.

5

 

3.1

 

Closing Date

5

 

3.2

 

Deliveries

5

4.

Representations and Warranties of the Company

6

 

4.1

 

Organization, Good Standing and Qualification

6

 

4.2

 

Capitalization and Voting Rights

6

 

4.3

 

Subsidiaries

7

 

4.4

 

Authorization

7

 

4.5

 

No Defaults

7

 

4.6

 

No Conflicts

8

 

4.7

 

No Governmental Authority or Third Party Consents

8

 

4.8

 

Valid Issuance of Shares

8

 

4.9

 

Litigation

8

 

4.10

 

Licenses and Other Rights; Compliance with Laws

9

 

4.11

 

Company SEC Documents; Financial Statements; Nasdaq Stock Market

9

 

4.12

 

Absence of Certain Changes

11

 

4.13

 

Offering

11

 

4.14

 

No Integration

11

 

4.15

 

Brokers’ or Finders’ Fees

11

 

4.16

 

Investment Company

12

 

4.17

 

No General Solicitation

12

 

4.18

 

Foreign Corrupt Practices

12

 

4.19

 

Regulation M Compliance

12

 

4.20

 

Office of Foreign Assets Control.

12

 

4.21

 

Development Matters

12

ActiveUS 170788961v.22

--------------------------------------------------------------------------------



 

4.22

 

Intellectual Property

13

 

4.23

 

Real and Personal Property

14

 

4.24

 

Labor and Employment

14

 

4.25

 

ERISA Matters

15

 

4.26

 

Environmental Matters

15

 

4.27

 

Taxes

16

 

4.28

 

Insurance

16

5.

Representations and Warranties of the Investor

16

 

5.1

 

Organization; Good Standing

16

 

5.2

 

Authorization

17

 

5.3

 

No Conflicts

17

 

5.4

 

No Governmental Authority or Third Party Consents

17

 

5.5

 

Purchase Entirely for Own Account

17

 

5.6

 

Disclosure of Information

18

 

5.7

 

Investment Experience and Accredited Investor Status

18

 

5.8

 

Acquiring Person

18

 

5.9

 

Restricted Securities

18

 

5.10

 

Legends

18

 

5.11

 

Financial Assurances

19

 

5.12

 

SEC Reports

19

6.

Investor’s Conditions to Closing

19

 

6.1

 

Representations and Warranties

19

 

6.2

 

Representations and Warranties in the Collaboration Agreement

19

 

6.3

 

Covenants

20

 

6.4

 

Investor Agreement

20

 

6.5

 

Collaboration Agreement

20

 

6.6

 

No Material Adverse Effect

20

 

6.7

 

Listing

20

7.

Company’s Conditions to Closing

20

 

7.1

 

Representations and Warranties

20

 

7.2

 

Covenants

20

 

7.3

 

Investor Agreement

20

 

7.4

 

Collaboration Agreement

20

8.

Mutual Conditions to Closing

20

- ii -

ActiveUS 170788961v.22

--------------------------------------------------------------------------------



 

8.1

 

HSR Act Qualification

20

 

8.2

 

Absence of Litigation

21

 

8.3

 

No Prohibition

21

9.

Termination

21

 

9.1

 

Ability to Terminate

21

 

9.2

 

Effect of Termination

22

10.

Additional Covenants and Agreements

22

 

10.1

 

Market Listing

22

 

10.2

 

Notification under the HSR Act

22

 

10.3

 

Assistance and Cooperation

23

 

10.4

 

Legend Removal

23

 

10.5

 

Conduct of Business

24

11.

Miscellaneous

24

 

11.1

 

Governing Law; Submission to Jurisdiction

24

 

11.2

 

Waiver.

24

 

11.3

 

Notices

24

 

11.4

 

Entire Agreement

25

 

11.5

 

Headings; Nouns and Pronouns; Section References

25

 

11.6

 

Severability

25

 

11.7

 

Assignment

25

 

11.8

 

Parties in Interest

26

 

11.9

 

Counterparts

26

 

11.10

 

Third Party Beneficiaries

26

 

11.11

 

No Strict Construction

26

 

11.12

 

Survival of Warranties

26

 

11.13

 

Remedies

26

 

11.14

 

Expenses

26

 

11.15

 

No Publicity

26

 


Exhibit A – Notices

 

- iii -

ActiveUS 170788961v.22

--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of January 28, 2019
(the “Signing Date”), by and between Neurocrine Biosciences, Inc. (the
“Investor”), a Delaware corporation with its principal place of business at
12780 El Camino Real, San Diego, CA 92130, and Voyager Therapeutics, Inc. (the
“Company”), a Delaware corporation, with its principal place of business at 75
Sidney Street, Cambridge, MA 02139.

WHEREAS, pursuant to the terms and subject to the conditions set forth in this
Agreement, the Company desires to issue and sell to the Investor, and the
Investor desires to subscribe for and purchase from the Company, certain shares
of common stock, par value $0.001 per share, of the Company (the “Common
Stock”); and

WHEREAS, simultaneously with the execution of this Agreement, the Company and
the Investor are entering into the Collaboration Agreement and the Investor
Agreement.

NOW, THEREFORE, in consideration of the following mutual promises and
obligations, and for good and valuable consideration, the adequacy and
sufficiency of which are hereby acknowledged, the Investor and the Company agree
as follows:

1.Definitions.

1.1Defined Terms.  When used in this Agreement, the following terms shall have
the respective meanings specified therefor below:

“2014 Stock Option and Grant Plan” shall mean the Company’s 2014 Stock Option
and Grant Plan, as amended to date and as the same may be amended and/or
restated from time to time.

“2015 Employee Stock Purchase Plan” shall mean the Company’s 2015 Employee Stock
Purchase Plan, as amended to date and as the same may be amended and/or restated
from time to time.

“2015 Stock Option and Incentive Plan” shall mean the Company’s 2015 Stock
Option and Incentive Plan, as amended to date and as the same may be amended
and/or restated from time to time.

“Affiliate” shall mean, with respect to any Person, another Person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Person.  A Person shall be
deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.  Without limiting the generality of the foregoing, a
Person shall be deemed to control another Person if such Person (ii) owns,
directly or indirectly, beneficially or legally, more than fifty percent (50%)
of the outstanding voting securities or capital stock of such other Person, or
has other comparable ownership interest with respect to any Person other than a
corporation; or (ii) has the power, whether pursuant to contract, ownership of
securities or otherwise, to direct the management and policies of such other
Person.  For the purposes of this Agreement, in no event shall the Investor or
any of its Affiliates be deemed Affiliates of the Company or any of its
Affiliates, nor shall the Company or any of its Affiliates be deemed Affiliates
of the Investor or any of its Affiliates.

ActiveUS 170788961v.22

--------------------------------------------------------------------------------



“Aggregate Purchase Price” shall mean $50,000,000.00.

“Agreement” shall have the meaning set forth in the Preamble, including all
Exhibits attached hereto.

“Board” shall mean the Board of Directors of the Company.

“Business Day” shall mean a day on which banking institutions in Boston,
Massachusetts, United States and San Diego, California, United States are open
for business, excluding any Saturday or Sunday.

“Closing Conditions” shall mean the conditions to Closing set forth in Sections
6, 7, and 8 hereof.

“Collaboration Agreement” shall mean the Collaboration and License Agreement, of
even date herewith, between the Investor and the Company.

“Company Financial Advisors” shall mean Guggenheim Securities, LLC and Chestnut
Securities, Inc.

“DOJ” shall mean the U.S. Department of Justice.

“Effect” shall have the meaning set forth in the definition of “Material Adverse
Effect.”

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“FTC” shall mean the U.S. Federal Trade Commission.

“GAAP” shall mean generally accepted accounting principles in the United States.

“Governmental Authority” shall mean any multinational, federal, national, state,
provincial, local or other entity, office, commission, bureau, agency, political
subdivision, instrumentality, branch, department, authority, board, court,
arbitral or other tribunal exercising executive, judicial, legislative, police,
regulatory, administrative or taxing authority or functions of any nature
pertaining to government.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended from time to time.

“HSR Clearance” shall mean the expiration or termination of all applicable
waiting periods and requests for information (and any extensions thereof) under
the HSR Act.

“HSR Filing” shall mean the filings by the Company and Investor with the FTC and
the Antitrust Division of the DOJ of a Notification and Report Form for Certain
Mergers and Acquisitions (as that term is defined in the HSR Act) with respect
to the matters set forth in the Transaction Agreements and the Collaboration
Agreement, together with all required documentary attachments thereto.

- 2 -

ActiveUS 170788961v.22

--------------------------------------------------------------------------------



“Investor Agreement” shall mean that certain Investor Agreement, of even date
herewith, between the Investor and the Company.

“LAS” shall mean the Nasdaq Notification Form: Listing of Additional Shares.

“Law” shall mean any law, statute, rule, regulation, order, judgment or
ordinance having the effect of law of any federal, national, multinational,
state, provincial, county, city or other political subdivision.

“Material Adverse Effect” shall mean any change, event or occurrence (each, an
“Effect”) that, individually or when taken together with all other Effects that
have occurred prior to the date of determination of the occurrence of the
Material Adverse Event, has had a material adverse effect on the business,
properties, management, financial position, stockholders’ equity or results of
operations of the Company and its subsidiaries taken as a whole or on the
performance by the Company of its obligations under the Transaction Agreements,
except to the extent that any such Effect results from or arises out of: (A)
changes in conditions in the United States or global economy or capital or
financial markets generally, including changes in interest or exchange rates,
(B) changes in general legal, regulatory, political, economic or business
conditions or changes in generally accepted accounting principles in the United
States or interpretations thereof, (C) acts of war, sabotage or terrorism, or
any escalation or worsening of any such acts of war, sabotage or terrorism, (D)
earthquakes, hurricanes, floods or other natural disasters, (E) the announcement
of the Transaction Agreements, the Collaboration Agreement or the Transaction,
(F) any change in the Company’s stock price or trading volume or any failure to
meet internal projections or forecasts or published revenue or earnings
projections of industry analysts (provided that the underlying events giving
rise to any such change shall not be excluded) or (G) any breach, violation or
non-performance by the Investor or any of its Affiliates under the Collaboration
Agreement, provided, however, that the Effects excluded in clauses (A), (B), (C)
and (D) shall only be excluded to the extent such Effects are not
disproportionately adverse on the Company and its subsidiaries as compared to
other companies operating in the Company’s industry.

“Per-Share Purchase Price” shall mean $11.9625.

“Person” shall mean any individual, partnership, joint venture, limited
liability company, corporation, firm, trust, association, unincorporated
organization, Governmental Authority or other entity, as well as any syndicate
or group that would be deemed to be a Person under Section 13(d)(3) of the
Exchange Act.

“Rule 144” shall mean Rule 144 promulgated under the Securities Act.

“Sales Agreement” shall mean that certain Sales Agreement, by and between the
Company and Cowen and Company, LLC, dated as of December 1, 2016.

“SEC” shall mean the U.S. Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

- 3 -

ActiveUS 170788961v.22

--------------------------------------------------------------------------------



“Termination Date” shall mean the date that is one hundred and eighty (180) days
after the effective date of the HSR Filing.

“Third Party” shall mean any Person other than the Investor, the Company or any
Affiliate of the Investor or the Company.

“Transaction” shall mean the issuance and sale of the Shares by the Company, and
the purchase of the Shares by the Investor, in accordance with the terms hereof.

“Transaction Agreements” shall mean this Agreement and the Investor Agreement.

“Transfer Agent” shall mean the Company’s transfer agent.

1.2Additional Defined Terms.  In addition to the terms defined in Section 1.1
hereof, the following terms shall have the respective meanings assigned thereto
in the sections indicated below:

 

Defined Term

Section

Closing

Section 3.1

Closing Date

Section 3.1

Common Stock

Preamble

Company

Preamble

Company SEC Documents

Section 4.11(a)

Investor

Preamble

Modified Clause

Section 11.6

Shares

Section 2.1

Signing Date

Preamble

2.Purchase and Sale of Common Stock.  

2.1General.  Subject to the terms and conditions of this Agreement, at the
Closing, the Company shall issue and sell to the Investor and the Investor shall
purchase from the Company, a number of shares of Common Stock (the “Shares”)
calculated pursuant to Section 2.2 hereof.

2.2Calculation.  The number of Shares shall be 4,179,728, which is calculated by
dividing the Aggregate Purchase Price by the Per-Share Purchase Price, rounded
down to the nearest whole share.  

- 4 -

ActiveUS 170788961v.22

--------------------------------------------------------------------------------



3.Closing Date; Deliveries.

3.1Closing Date.  The closing of the purchase and sale of the Shares hereunder
(the “Closing”) shall take place remotely via the exchange of documents and
signatures at 9:00 a.m.  New York City time on the second (2nd) Business Day
following the satisfaction or waiver of all of the Closing Conditions (other
than those conditions that by their nature are to be satisfied at the Closing,
but subject to the satisfaction at such time of such conditions), or at such
other time, date, and location as the parties may agree.  The date the Closing
occurs is hereinafter referred to as the “Closing Date.”

3.2Deliveries.

(a)Deliveries by the Company.  At the Closing, the Company shall deliver, or
cause to be delivered, to the Investor the Shares, registered in the name of the
Investor, and the Company shall instruct its transfer agent to register such
issuance at the time of such issuance.  The Company shall also deliver at the
Closing: (i) a certificate in form and substance reasonably satisfactory to the
Investor and duly executed on behalf of the Company by an authorized executive
officer of the Company, certifying that the conditions to Closing set forth in
Sections 6 and 8.2 hereof have been fulfilled and (ii) a certificate of the
secretary or assistant secretary of the Company dated as of the Closing Date
certifying (A) that attached thereto is a true and complete copy of the Amended
and Restated By-laws of the Company as in effect at the time of the actions by
the Board referred to in clause (B) below and on the Closing Date; (B) that
attached thereto is a true and complete copy of all resolutions adopted by the
Board authorizing the execution, delivery and performance of the Transaction
Agreements and the Transaction and that all such resolutions are in full force
and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby and thereby as of the Closing Date; (C) that
attached thereto is a true and complete copy of the Company’s Fifth Amended and
Restated Certificate of Incorporation as in effect at the time of the actions by
the Board referred to in clause (B) above and on the Closing Date; and (D) as to
the incumbency and specimen signature of any officer of the Company executing a
Transaction Agreement on behalf of the Company.

(b)Deliveries by the Investor.  At the Closing, the Investor shall deliver, or
cause to be delivered, to the Company the Aggregate Purchase Price by wire
transfer of immediately available United States funds to an account designated
by the Company.  The Company shall notify the Investor in writing of the wiring
instructions for such account not less than two (2) Business Days before the
Closing Date.  The Investor shall also deliver, or cause to be delivered, at the
Closing: (i) a certificate in form and substance reasonably satisfactory to the
Company duly executed by an authorized executive officer of the Investor
certifying that the conditions to Closing set forth in Section 7 hereof have
been fulfilled and (ii) a certificate of the secretary or assistant secretary of
the Investor dated as of the Closing Date certifying as to the incumbency and
specimen signature of any officer executing a Transaction Agreement on behalf of
the Investor.

- 5 -

ActiveUS 170788961v.22

--------------------------------------------------------------------------------



4.Representations and Warranties of the Company.  The Company hereby represents
and warrants to the Investor that:

4.1Organization, Good Standing and Qualification.

(a)The Company has been duly organized and is validly existing and in good
standing under the laws of its jurisdiction of organization, is duly qualified
to do business and is in good standing in each jurisdiction in which its
ownership or lease of property or the conduct of its businesses requires such
qualification, and has all power and authority necessary to own or hold its
properties and to conduct the businesses in which it is engaged, except where
the failure to be so qualified or in good standing or have such power or
authority would not, individually or in the aggregate, have a Material Adverse
Effect.  

(b)The Company has all requisite corporate power and corporate authority to
enter into the Transaction Agreements and the Collaboration Agreement, to issue
and sell the Shares and to perform its obligations under and to carry out the
other transactions contemplated by the Transaction Agreements and the
Collaboration Agreement.

4.2Capitalization and Voting Rights.

(a)As of the Signing Date, the authorized capital of the Company consists of:
(i) 120,000,000 shares of Common Stock of which, (A) 32,601,748 shares are
issued and outstanding, (B) 4,886,021 shares are issuable upon the exercise of
outstanding stock options or upon the settlement of outstanding equity awards
issued pursuant to the 2014 Stock Option and Grant Plan or the 2015 Stock Option
and Incentive Plan, (C) 2,259,224 shares are reserved for future issuance
pursuant to the 2015 Stock Option and Incentive Plan, and (D) 1,289,093 shares
are reserved for future issuance pursuant to the 2015 Employee Stock Purchase
Plan, as amended to date and as the same may be amended and/or restated from
time to time, and (ii) 5,000,000 shares of preferred stock, par value $0.001 per
share, of which no shares are issued and outstanding.  The Company is also party
to the Sales Agreement pursuant to which the Company may issue and sell shares
of its Common Stock having an aggregate offering price of up to $75,000,000
through Cowen and Company, LLC, from time to time, in “at-the-market” offerings
or certain negotiated transactions.  All of the issued and outstanding shares of
Common Stock have been duly authorized and validly issued and are fully paid and
non-assessable, were issued in compliance with federal and state securities
Laws, and are not subject to any pre-emptive rights.

(b)Except as described or referred to in Section 4.2(a) above and as provided in
the Investor Agreement, as of the Signing Date, there are no outstanding rights
(including, without limitation, pre-emptive rights), warrants or options to
acquire, or instruments convertible into or exchangeable for, any shares of
capital stock or other equity interest in the Company, or any contract,
commitment, agreement, understanding or arrangement of any kind relating to the
issuance of any capital stock of the Company, any such convertible or
exchangeable securities or any such rights, warrants or options.

- 6 -

ActiveUS 170788961v.22

--------------------------------------------------------------------------------



(c)Except as disclosed in the Company SEC Documents, no Person has any right to
cause the Company to effect the registration under the Securities Act of any
securities of the Company.

(d)The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Exchange Act, and the Company has taken no action designed to, or which to its
knowledge is likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act nor has the Company received any
notification that the SEC is contemplating terminating such registration.

4.3Subsidiaries.  As of the Signing Date, the Company does not own or control,
directly or indirectly, any corporation, association or other entity other than
the subsidiaries listed in Schedule 1 hereto. All the outstanding shares of
capital stock or other equity interests of each subsidiary owned, directly or
indirectly, by the Company have been duly authorized and validly issued, are
fully paid and non-assessable (except, in the case of any foreign subsidiary,
for directors’ qualifying shares) and are owned directly or indirectly by the
Company, free and clear of any lien, charge, encumbrance, security interest,
restriction on voting or transfer or any other claim of any third party.

4.4Authorization.

(a)The Company has full right, power and authority to execute and deliver the
Transaction Agreements and the Collaboration Agreement and to perform its
obligations hereunder and thereunder; and all action required to be taken for
the due and proper authorization, execution and delivery by it of each of the
Transaction Agreements and the Collaboration Agreement and the consummation by
it of the transactions contemplated thereby has been duly and validly taken.

(b)The Transaction Agreements and the Collaboration Agreement have been duly
executed and delivered by the Company and, upon the due execution and delivery
of the Transaction Agreements and the Collaboration Agreement by the Investor,
will constitute valid and legally binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except, with respect to the Investor Agreement and the Collaboration Agreement,
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or by equitable principles relating to enforceability (collectively, the
“Enforceability Exceptions”).

(c)No stop order or suspension of trading of the Common Stock has been imposed
by the Nasdaq Stock Market, the SEC or any other Governmental Authority and
remains in effect.

4.5No Defaults.  The Company is not (i) in violation of its charter or by-laws
or similar organizational documents; (ii) in default, and no event has occurred
that, with notice or lapse of time or both, would constitute such a default, in
the due performance or observance of any term, covenant or condition contained
in any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to

- 7 -

ActiveUS 170788961v.22

--------------------------------------------------------------------------------



which the Company is a party, by which the Company is bound or to which any of
the property or assets of the Company is subject; or (iii) in violation of any
law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority having jurisdiction over the
Company or any of its subsidiaries, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, have a Material Adverse Effect.

4.6No Conflicts.  The execution, delivery and performance of the Transaction
Agreements and the Collaboration Agreement, the issuance and sale of the Shares
and the consummation of the transactions contemplated by the Transaction
Agreements and the Collaboration Agreement will not (i) conflict with or result
in a breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company pursuant to, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company is a party, by which the Company is bound or to
which any of the property or assets of the Company is subject, (ii) result in
any violation of the provisions of the charter or by-laws or similar
organizational documents of the Company or (iii) result in the violation of any
law or statute or any judgment, order, rule  or regulation of any court or
arbitrator or governmental or regulatory authority having jurisdiction over the
Company or any of its subsidiaries, except, in the case of clauses (i) and (iii)
above, for any such conflict, breach, violation or default that would not,
individually or in the aggregate, have a Material Adverse Effect.

4.7No Governmental Authority or Third Party Consents.  No consent, approval,
authorization, order, license, registration or qualification of or with any
court or arbitrator or governmental or regulatory authority is required for the
execution, delivery and performance by the Company of each of the Transaction
Agreements or the Collaboration Agreement or the issuance and sale of the
Shares, except (i) such filings as may be required to be made with the SEC and
with any state blue sky or securities regulatory authority, which filings shall
be made in a timely manner in accordance with all applicable Laws, (ii) as
required pursuant to the HSR Act and (iii) with respect to the Shares, the
filing with the Nasdaq Stock Market of, and the absence of unresolved issues
with respect to, an LAS and, if required, a Nasdaq Shares Outstanding Change
Form.

4.8Valid Issuance of Shares.  When issued, sold and delivered at the Closing in
accordance with the terms hereof for the Aggregate Purchase Price, the Shares
shall be duly authorized, validly issued, fully paid and nonassessable, free
from any liens, encumbrances or restrictions on transfer, including pre-emptive
rights, rights of first refusal or other similar rights, other than as arising
pursuant to the Transaction Agreements, as a result of any action by the
Investor or under federal or state securities Laws.

4.9Litigation.  There are no legal, governmental or regulatory investigations,
actions, suits or proceedings pending to which the Company is a party or to
which any property of the Company is subject that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect; and
no such investigations, actions, suits or proceedings are, to the knowledge of
the Company, threatened or contemplated by any governmental or regulatory
authority or others.

- 8 -

ActiveUS 170788961v.22

--------------------------------------------------------------------------------



4.10Licenses and Other Rights; Compliance with Laws.  The Company and its
subsidiaries possess or are in the process of obtaining all licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of their respective properties or the conduct of their respective
businesses as described in the Company SEC Documents, except where the failure
to possess or make the same would not, individually or in the aggregate, have a
Material Adverse Effect; and except as described in the Company SEC Documents,
neither the Company nor any of its subsidiaries has received notice of any
revocation or modification of any such license, certificate, permit or
authorization or has any reason to believe that any such license, certificate,
permit or authorization will not be renewed.  The Company and its subsidiaries
are, and at all times since January 1, 2017, have been, in compliance with all
statutes, rules and regulations applicable to the ownership, packaging,
processing, use, distribution, import, or export of any product manufactured or
distributed by the Company or its subsidiaries, except where such noncompliance
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

4.11Company SEC Documents; Financial Statements; Nasdaq Stock Market.

(a)Since January 1, 2017, the Company has timely filed all required reports,
schedules, forms, statements and other documents (including exhibits and all
other information incorporated therein) required to be filed by it under the
Securities Act and the Exchange Act, and any required amendments to any of the
foregoing, with the SEC (the “Company SEC Documents”).  As of their respective
filing dates, each of the Company SEC Documents complied in all material
respects with the requirements of the Securities Act, the Exchange Act, and the
rules and regulations of the SEC promulgated thereunder applicable to such
Company SEC Documents, and no Company SEC Documents when filed, declared
effective or mailed, as applicable, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.

(b)As of the Signing Date, there are no outstanding or unresolved comments in
comment letters received from the SEC or its staff.

(c)The financial statements of the Company included in its Annual Report on Form
10-K for the fiscal year ended December 31, 2017 and in its quarterly reports on
Form 10-Q for the quarterly periods ended March 31, 2018; June 30, 2018; and
September 30, 2018 present fairly the financial position of the Company and its
consolidated subsidiaries as of the dates indicated and the results of their
operations and the changes in their cash flows for the periods specified; such
financial statements have been prepared in conformity with GAAP applied on a
consistent basis throughout the periods covered thereby, except as otherwise
disclosed therein and, in the case of unaudited, interim financial statements,
subject to normal year-end audit adjustments and the exclusion of certain
footnotes, and any supporting schedules included in the Company SEC Documents
present fairly the information required to be stated therein.

- 9 -

ActiveUS 170788961v.22

--------------------------------------------------------------------------------



(d)The Common Stock is listed on the Nasdaq Stock Market, and the Company has
taken no action designed to, or which is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from the Nasdaq Stock Market.  The Company has not
received any notification that, and has no knowledge that, the SEC or the Nasdaq
Stock Market is contemplating terminating such listing or registration.

(e)The Company and its subsidiaries have established systems of “internal
control over financial reporting” (as defined in Rule 13a-15(f) of the Exchange
Act) that have been designed by, or under the supervision of, their respective
principal executive and principal financial officers, or persons performing
similar functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP, including, but not limited to, internal
accounting control sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences and
(v) interactive data in eXtensible Business Reporting Language included in the
Company SEC Documents fairly presents the information called for in all material
respects and is prepared in accordance with the SEC’s rules and guidelines
applicable thereto.  Except as disclosed in the Company SEC Documents, there are
no material weaknesses in the Company’s internal controls.  The Company’s
auditors and the Audit Committee of the Board have been advised of:  (i) all
significant deficiencies and material weaknesses in the design or operation of
internal control over financial reporting which have adversely affected or are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information; and (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal control over financial reporting.

(f)The Company maintains disclosure controls and procedures (as defined in Rule
13a-15(e) of the Exchange Act) that comply with the requirements of the Exchange
Act; such disclosure controls and procedures have been designed to ensure that
information required to be disclosed by the Company in reports that it files or
submits under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the SEC’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Company’s management to allow timely decisions regarding
disclosures.  The Company has conducted evaluations of the effectiveness of its
disclosure controls as required by Rule 13a-15 of the Exchange Act.

(g)There is and has been no material failure on the part of the Company or, to
the knowledge of the Company, any of the Company’s directors or officers, in
their capacities as such, to comply with any applicable provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, including Section 402 related to loans and Sections 302
and 906 related to certifications.

- 10 -

ActiveUS 170788961v.22

--------------------------------------------------------------------------------



4.12Absence of Certain Changes.

(a)Except as disclosed in the Company SEC Documents, since September 30, 2018,
(i) there has not been any material change in the capital stock (other than (x)
the issuance of shares of Common Stock upon exercise of stock options, the
settlement of equity awards and the exercise of warrants described as
outstanding in, and the grant of options and awards under existing equity
incentive plans described in, the Company SEC Documents and (y) the issuance of
shares of Common Stock, options and equity awards granted to new employees of
the Company as inducement awards pursuant to Nasdaq Listing Rule 5635(c)(4)),
short-term debt or long-term debt of the Company or any of its subsidiaries, or
any dividend or distribution of any kind declared, set aside for payment, paid
or made by the Company on any class of capital stock, or any material adverse
change, or any development that would reasonably be expected to result in a
material adverse change, in or affecting the business, properties, management,
financial position, stockholders’ equity, results of operations of the Company
and its subsidiaries taken as a whole; (ii) neither the Company nor any of its
subsidiaries has entered into any transaction or agreement (whether or not in
the ordinary course of business) that is material to the Company and its
subsidiaries taken as a whole or incurred any liability or obligation, direct or
contingent, that is material to the Company and its subsidiaries taken as a
whole; and (iii) neither the Company nor any of its subsidiaries has sustained
any loss or interference with its business that is material to the Company and
its subsidiaries taken as a whole and that is either from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority.

4.13Offering.  Subject to the accuracy of the Investor’s representations set
forth in Sections 5.5, 5.6, 5.7, 5.9, and 5.10 hereof, the offer, sale and
issuance of the Shares to be issued in conformity with the terms of this
Agreement constitute transactions which are exempt from the registration
requirements of the Securities Act and from all applicable state registration or
qualification requirements.  Neither the Company nor any Person acting on its
behalf will take any action that would cause the loss of such exemption.

4.14No Integration.  The Company has not, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act), that is or will be integrated
with the sale of the Shares in a manner that would require registration of the
Shares under the Securities Act.

4.15Brokers’ or Finders’ Fees.  Except with respect to the Company Financial
Advisors, neither the Company nor any of its subsidiaries is a party to any
contract, agreement or understanding with any person (other than this Agreement)
that would give rise to a valid claim against the Company or any of its
subsidiaries for a brokerage commission, finder’s fee or like payment in
connection with the transactions contemplated by the Transaction Agreements and
the Collaboration Agreement.

- 11 -

ActiveUS 170788961v.22

--------------------------------------------------------------------------------



4.16Investment Company.  The Company is not and, immediately after giving effect
to the offering and sale of the Shares and the application of the proceeds
thereof, will not be required to register as an “investment company” or an
entity “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
SEC thereunder.

4.17No General Solicitation.  Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Shares by any form of
general solicitation or general advertising.  The Company has offered the Shares
for sale only to the Investor.

4.18Foreign Corrupt Practices.  Neither the Company nor, to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has: (i)
directly or indirectly used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable non-U.S. anti-bribery Law.

4.19Regulation M Compliance.  The Company has not taken, directly or indirectly,
any action designed to or that would reasonably be expected to cause or result
in stabilization or manipulation of the price of the Common Stock to facilitate
the sale or resale of the Shares.

4.20Office of Foreign Assets Control.  Neither the Company nor, to the Company’s
knowledge, any director, officer, agent, employee or Affiliate of the Company is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department.

4.21Development Matters.

(a)All preclinical and clinical studies conducted by or on behalf of the Company
to support approval for commercialization of the Company’s products have been
conducted by the Company, or to the Company’s knowledge by third parties, in
compliance with all applicable federal, state or foreign laws, rules, orders and
regulations, except for such failure or failures to be in compliance which would
not reasonably be expected to have, singly or in the aggregate, a Material
Adverse Effect.

(b)The studies, tests and preclinical or clinical trials conducted by or on
behalf of the Company that are described in the Company SEC Documents (the
“Company Studies and Trials”) were and, if still pending, are being, conducted
in all material respects in accordance with experimental protocols, procedures
and controls pursuant to, where applicable, accepted professional scientific
standards; the descriptions of the results of the Company Studies and Trials
contained in the Company SEC

- 12 -

ActiveUS 170788961v.22

--------------------------------------------------------------------------------



Documents are accurate in all material respects; the Company has no knowledge of
any other studies or trials not described in the Company SEC Documents, the
results of which are inconsistent with or call in question the results described
or referred to in the Company SEC Documents; and the Company has not received
any notices or correspondence from the United States Food and Drug
Administration (the “FDA”) or any foreign, state or local governmental authority
exercising comparable authority requiring the termination, suspension or
material modification of any Company Studies and Trials that termination,
suspension or material modification would reasonably be expected to have a
Material Adverse Effect and, to the Company’s knowledge, there are no reasonable
grounds for the same.  The Company has obtained (or caused to be obtained)
informed consent by or on behalf of each human subject who participated in the
Company Studies and Trials.  To the Company’s knowledge, none of the Company
Studies and Trials involved any investigator who has been disqualified as a
clinical investigator or has been found by the FDA to have engaged in scientific
misconduct.  To the Company’s knowledge, the manufacturing facilities and
operations of its suppliers are operated in compliance in all material respects
with all applicable statutes, rules, regulations and policies of the FDA and
comparable governmental authorities outside of the United States to which the
Company is subject.

4.22Intellectual Property.  The Company owns, possesses, or can acquire on
reasonable terms the right to use all (i) patents, patent applications,
trademarks, trademark registrations, service marks, service mark registrations,
Internet domain name registrations, copyrights, copyright registrations,
licenses and trade secret rights (collectively, “Intellectual Property Rights”)
and (ii) inventions, software, works of authorships, trademarks, service marks,
trade names, databases, formulae, know how, Internet domain names and other
intellectual property (including trade secrets and other unpatented and/or
unpatentable proprietary confidential information, systems, or procedures)
(collectively, “Intellectual Property Assets”) necessary to conduct its business
as currently conducted, and as proposed to be conducted and described in the SEC
Documents.  The Company has not received any opinion from its legal counsel
concluding that any activities of its business infringes, misappropriates, or
otherwise violates, valid and enforceable Intellectual Property Rights of any
other person, and has not received written notice of any challenge, which is to
its knowledge still pending, by any other person to the rights of the Company
with respect to any Intellectual Property Rights or Intellectual Property Assets
owned or used by the Company.  To the Company’s knowledge, the Company’s
business as now conducted does not give rise to any infringement of, any
misappropriation of, or other violation of, any valid and enforceable
Intellectual Property Rights of any other person.  All licenses for the use of
the Intellectual Property Rights described in the SEC Documents are valid,
binding upon, and enforceable by or against the Company, and to the Company’s
knowledge, by or against the parties thereto in accordance with their
terms.  The Company has complied in all material respects with, and is not in
breach of, nor has it received any asserted or threatened claim of breach of any
intellectual property licenses for the use of the Intellectual Property Rights,
and the Company has no knowledge of any breach or anticipated breach by any
other person of any such intellectual property licenses.  No claim has been made
or is pending against the Company alleging the infringement by the

- 13 -

ActiveUS 170788961v.22

--------------------------------------------------------------------------------



Company of any patent, trademark, service mark, trade name, copyright, trade
secret, license in or other intellectual property right or franchise right of
any person.  The Company has taken reasonable steps to protect, maintain and
safeguard its Intellectual Property Rights, including the execution of
appropriate nondisclosure and confidentiality agreements.  The consummation of
the transactions contemplated by this Agreement will not result in the loss or
impairment of or payment of any additional amounts with respect to, nor require
the consent of any other person in respect of, the Company’s right to own, use,
or hold for use any of the Intellectual Property Rights as owned, used or held
for use in the conduct of the business as currently conducted.  The Company has
at all times complied in all material respects with all applicable laws relating
to privacy, data protection, and the collection and use of personal information
collected, used, or held for use by the Company in the conduct of the Company’s
business.  No claims have been asserted or threatened against the Company
alleging a violation of any person’s privacy or personal information or data
rights and the consummation of the transactions contemplated hereby will not
breach or otherwise cause any violation of any law related to privacy, data
protection, or the collection and use of personal information collected, used,
or held for use by the Company in the conduct of the Company’s business.  The
Company takes reasonable measures to ensure that such information is protected
against unauthorized access, use, modification or other misuse.  The Company has
taken all necessary actions to secure and record its ownership of all works of
authorship and inventions made by its employees, consultants and contractors
with an obligation of assignment during the time they were employed by or under
contract with the Company and which relate to the Company’s business. All
founders and key employees have signed confidentiality and invention assignment
agreements with the Company.

4.23Real and Personal Property.  The Company has good and marketable title in
fee simple (in the case of real property) to, or has valid and marketable rights
to lease or otherwise use, all items of real or personal property, which are
material to the business of the Company taken as a whole, in each case free and
clear of all liens, encumbrances, security interests, claims and defects that do
not, singularly or in the aggregate, materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company; and all of the leases and subleases material to the
business of the Company, and under which the Company holds properties described
in the SEC Documents, are in full force and effect and the Company has not
received any notice of any material claim of any sort that has been asserted by
anyone adverse to the rights of the Company under any of the leases or subleases
mentioned above, or affecting or questioning the rights of the Company to the
continued possession of the leased or subleased premises under any such lease or
sublease.

4.24Labor and Employment.  There is (a) no unfair labor practice complaint
pending against the Company, nor to the Company’s knowledge, threatened against
it, before the National Labor Relations Board, any state or local labor
relations board or any foreign labor relations board, and no significant
grievance or significant arbitration proceeding arising out of or under any
collective bargaining agreement is so pending against the Company, or, to the
Company’s knowledge, threatened against it and

- 14 -

ActiveUS 170788961v.22

--------------------------------------------------------------------------------



(b) no labor disturbance by or dispute with, employees of the Company exists or,
to the Company’s knowledge, is contemplated or threatened, and the Company is
not aware of any existing or imminent labor disturbance by the employees of any
of its principal suppliers, manufacturers, customers or contractors, that would
reasonably be expected, singularly or in the aggregate, to have a Material
Adverse Effect.  The Company is not aware that any key employee or significant
group of employees of the Company plans to terminate employment with the
Company.

4.25ERISA Matters.  No “prohibited transaction” (as defined in Section 406 of
the Employee Retirement Income Security Act of 1974, as amended, including the
regulations and published interpretations thereunder (“ERISA”), or Section 4975
of the Internal Revenue Code of 1986, as amended from time to time (the “Code”))
or “accumulated funding deficiency” (as defined in Section 302 of ERISA) or any
of the events set forth in Section 4043(b) of ERISA (other than events with
respect to which the thirty (30)-day notice requirement under Section 4043 of
ERISA has been waived) has occurred or could reasonably be expected to occur
with respect to any employee benefit plan of the Company which would, singularly
or in the aggregate, reasonably be expected to have a Material Adverse
Effect.  Each employee benefit plan of the Company is in compliance in all
material respects with applicable law, including ERISA and the Code. The Company
has not incurred and would not reasonably be expected to incur liability under
Title IV of ERISA with respect to the termination of, or withdrawal from, any
pension plan (as defined in ERISA).  Each pension plan for which the Company
would have any liability that is intended to be qualified under Section 401(a)
of the Code is so qualified, and nothing has occurred, whether by action or by
failure to act, which would, singularly or in the aggregate, reasonably be
expected to cause the loss of such qualification.

4.26Environmental Matters.  The Company is in compliance in all material
respects with all foreign, federal, state and local rules, laws and regulations
relating to the use, treatment, storage and disposal of hazardous or toxic
substances or waste and protection of health and safety or the environment which
are applicable to its businesses (the “Environmental Laws”).  There has been no
storage, generation, transportation, handling, treatment, disposal, discharge,
emission, or other release of any kind of toxic or other wastes or other
hazardous substances by, due to, or caused by the Company (or, to the Company’s
knowledge, any other entity for whose acts or omissions the Company is or may
otherwise be liable) upon any of the property now or previously owned or leased
by the Company, or upon any other property, in violation of any law, statute,
ordinance, rule, regulation, order, judgment, decree or permit or which would,
under any law, statute, ordinance, rule (including rule of common law),
regulation, order, judgment, decree or permit, give rise to any liability; and
there has been no disposal, discharge, emission or other release of any kind on
to such property or into the environment surrounding such property of any toxic
or other wastes or other hazardous substances.

- 15 -

ActiveUS 170788961v.22

--------------------------------------------------------------------------------



4.27Taxes.  The Company (i) has timely filed all necessary federal, state, local
and foreign tax returns (or timely filed extensions with respect to such
returns), and all such returns were true, complete and correct, (ii) has paid
all federal, state, local and foreign taxes, assessments, governmental or other
charges due and payable for which it is liable, including, without limitation,
all sales and use taxes and all taxes which the Company is obligated to withhold
from amounts owing to employees, creditors and third parties, and (iii) does not
have any tax deficiency or claims outstanding or assessed or, to its knowledge,
proposed against it, except those, in each of the cases described in clauses
(i), (ii) and (iii) above, that would not, singularly or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The Company has not
engaged in any transaction which is a corporate tax shelter or which could be
characterized as such by the Internal Revenue Service or any other taxing
authority. The accruals and reserves on the books and records of the Company in
respect of tax liabilities for any taxable period not yet finally determined are
adequate to meet any assessments and related liabilities for any such period,
and since January 1, 2017, the Company has not incurred any liability for taxes
other than in the ordinary course.

4.28Insurance.  The Company carries or is covered by, insurance in such amounts
and covering such risks as is adequate for the conduct of its business and the
value of its properties and as is customary for companies engaged in similar
businesses, at a similar stage of development, in similar industries.  The
Company has no reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business at a
cost that would not reasonably be expected to have a Material Adverse
Effect.  All policies of insurance owned by the Company are, to the Company’s
knowledge, in full force and effect and the Company is in compliance in all
material respects with the terms of such policies.  The Company has not received
written notice from any insurer, agent of such insurer or the broker of the
Company that any material capital improvements or any other material
expenditures (other than premium payments) are required or necessary to be made
in order to continue such insurance.  Except for customary deductibles, the
Company does not insure risk of loss through any captive insurance, risk
retention group, reciprocal group or by means of any fund or pool of assets
specifically set aside for contingent liabilities other than as described in the
SEC Documents.

5.Representations and Warranties of the Investor.  The Investor hereby
represents and warrants to the Company that:

5.1Organization; Good Standing.  The Investor is a corporation duly organized,
validly existing and in good standing under the laws of the State of
Delaware.  The Investor has all requisite corporate power and corporate
authority to enter into the Transaction Agreements, to purchase the Shares and
to perform its obligations under and to carry out the other transactions
contemplated by the Transaction Agreements.

- 16 -

ActiveUS 170788961v.22

--------------------------------------------------------------------------------



5.2Authorization.  

(a)The Investor has full right, power and authority to execute and deliver the
Transaction Agreements and the Collaboration Agreement and to perform its
obligations hereunder and thereunder; and all action required to be taken for
the due and proper authorization, execution and delivery by it of each of the
Transaction Agreements and the Collaboration Agreement and the consummation by
it of the transactions contemplated thereby has been duly and validly taken.

(b)The Transaction Agreements and the Collaboration Agreement have been duly
executed and delivered by the Investor and, upon the due execution and delivery
of the Transaction Agreements and the Collaboration Agreement by the Company,
will constitute valid and legally binding obligations of the Investor,
enforceable against the Investor in accordance with their respective terms,
except with respect to the Enforceability Exceptions.

5.3No Conflicts.  The execution, delivery and performance of the Transaction
Agreements and the Collaboration Agreement, the subscription for and purchase of
the Shares and the consummation of the transactions contemplated by the
Transaction Agreements and the Collaboration Agreement will not (i) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Investor pursuant to,
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Investor is a party, by which the Investor is bound or
to which any of the property or assets of the Investor is subject, (ii) result
in any violation of the provisions of the charter or by-laws or similar
organizational documents of the Investor or (iii) result in the violation of any
law or statute or any judgment, order, rule  or regulation of any court or
arbitrator or governmental or regulatory authority having jurisdiction over the
Investor or any of its subsidiaries, except, in the case of clauses (i) and
(iii) above, for any such conflict, breach, violation or default that would not,
individually or in the aggregate, have a material adverse effect on the
Investor’s ability to perform its obligations or consummate the Transaction in
accordance with the terms of this Agreement.

5.4No Governmental Authority or Third Party Consents.  No consent, approval,
authorization, order, license, registration or qualification of or with any
court or arbitrator or governmental or regulatory authority is required for the
execution, delivery and performance by the Investor of each of the Transaction
Agreements or the Collaboration Agreement or with the subscription for and
purchase of the Shares, except as required pursuant to the HSR Act.

5.5Purchase Entirely for Own Account.  The Investor acknowledges that the Shares
shall be acquired for investment for the Investor’s own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof, and the Investor has no present intention of selling, granting any
participation or otherwise distributing the Shares.  The Investor can bear the
economic risk of an investment in the Shares indefinitely and a total loss with
respect to such investment.  The Investor does not have and will not have as of
the Closing any contract, undertaking, agreement, arrangement or understanding
with any Person to sell, transfer or grant participation to a Person any of the
Shares.

- 17 -

ActiveUS 170788961v.22

--------------------------------------------------------------------------------



5.6Disclosure of Information.  The Investor has received or has had full access
to all the information from the Company and its management that the Investor
considers necessary or appropriate for deciding whether to purchase the Shares
hereunder.  The Investor further represents that it has had an opportunity to
ask questions and receive answers from the Company regarding the Company, its
financial condition, results of operations and prospects and the terms and
conditions of the offering of the Shares sufficient to enable it to evaluate its
investment.

5.7Investment Experience and Accredited Investor Status.  The Investor is an
“accredited investor” (as defined in Regulation D under the Securities
Act).  The Investor has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of the investment
in the Shares to be purchased hereunder.

5.8Acquiring Person.  As of the Signing Date, neither the Investor nor any of
its Affiliates beneficially owns, and immediately prior to the Closing, neither
the Investor nor any of its Affiliates will beneficially own (in each case, as
determined pursuant to Rule 13d-3 under the Exchange Act without regard for the
number of days in which a Person has the right to acquire such beneficial
ownership, and without regard to Investor’s rights under this Agreement), any
securities of the Company, except for securities that may be beneficially owned
by employee benefit plans of either the Investor or any of its Affiliates.

5.9Restricted Securities.  The Investor understands that the Shares, when
issued, shall be “restricted securities” under the federal securities Laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such Laws the Shares may be resold
without registration under the Securities Act only in certain limited
circumstances.  The Investor represents that it is familiar with Rule 144, as
presently in effect.

5.10Legends.  The Investor understands that any certificates representing the
Shares shall bear the following legends:

(a)“These securities have not been registered under the Securities Act of
1933.  They may not be sold, offered for sale, pledged or hypothecated in the
absence of a registration statement in effect with respect to the securities
under the Securities Act or an opinion of counsel (which counsel shall be
reasonably satisfactory to the Company) that such registration is not required
or unless sold pursuant to Rule 144 of the Securities Act.”;

- 18 -

ActiveUS 170788961v.22

--------------------------------------------------------------------------------



(b)“The securities represented by this certificate are subject to and shall be
transferable only upon the terms and conditions of an Investor Agreement dated
as of JANUARY 28, 2019, by and between VOYAGER Therapeutics, Inc. and NEUROCRINE
BIOSCIENCES, INC., a copy of which is on file with the Secretary of VOYAGER
Therapeutics, Inc.”; and

(c)any legend required by applicable state securities Laws or the other
Transaction Agreements.

5.11Financial Assurances.  As of the Signing Date, the Investor has, and as of
the Closing Date, the Investor will have, access to cash in an amount sufficient
to pay to the Company the Aggregate Purchase Price.

5.12SEC Reports.  The Investor has reviewed the Company SEC Documents.

6.Investor’s Conditions to Closing.  The Investor’s obligation to purchase the
Shares at the Closing is subject to the fulfillment as of the Closing of the
following conditions (unless waived in writing by the Investor):

6.1Representations and Warranties.  The representations and warranties made by
the Company in Section 4 hereof shall be true and correct as of the Signing Date
and as of the Closing Date as though made on and as of such Closing Date, except
to the extent such representations and warranties are specifically made as of a
particular date, in which case such representations and warranties shall be true
and correct as of such date; provided, however, that for purposes of this
Section 6.1, all such representations and warranties of the Company (other than
Sections 4.1, 4.2, 4.3, 4.4, 4.5, 4.6, 4.8, and 4.11 hereof) shall be deemed to
be true and correct for purposes of this Section 6.1 unless the failure or
failures of such representations and warranties to be so true and correct,
without regard to any “material,” “materiality” or “Material Adverse Effect”
qualifiers set forth therein, constitute a Material Adverse Effect.

6.2Representations and Warranties in the Collaboration Agreement. The
representations and warranties made by the Company in Section 12.2 of the
Collaboration Agreement shall be true and correct as of the Closing Date as
though made on and as of such Closing Date, except to the extent such
representations and warranties are specifically made as of a particular date, in
which case such representations and warranties shall be true and correct as of
such date; provided, however, that for purposes of this Section 6.2, all such
representations and warranties of the Company shall be deemed to be true and
correct for purposes of this Section 6.2 unless the failure or failures of such
representations and warranties to be so true and correct, without regard to any
“material” or “materiality” qualifiers set forth therein, individually or in the
aggregate, has had or would reasonably be expected to have a Material Adverse
Effect.

- 19 -

ActiveUS 170788961v.22

--------------------------------------------------------------------------------



6.3Covenants.  All covenants and agreements contained in this Agreement to be
performed or complied with by the Company on or prior to the Closing Date shall
have been performed or complied with in all material respects.

6.4Investor Agreement.  The Investor Agreement shall not have been terminated in
accordance with its terms and shall be in full force and effect.

6.5Collaboration Agreement.  The Collaboration Agreement shall not have been
terminated in accordance with its terms and shall be in full force and effect as
of the Closing Date.

6.6No Material Adverse Effect.  From and after the Signing Date until the
Closing Date, there shall have occurred no event that has caused a Material
Adverse Effect.

6.7Listing.  The Shares shall be eligible and approved for listing on the Nasdaq
Stock Market.

7.Company’s Conditions to Closing.  The Company’s obligation to issue and sell
the Shares at the Closing is subject to the fulfillment as of the Closing of the
following conditions (unless waived in writing by the Company):

7.1Representations and Warranties.  The representations and warranties made by
the Investor in Section 5 hereof shall be true and correct as of the Signing
Date and as of the Closing Date as though made on and as of such Closing Date,
except to the extent such representations and warranties are specifically made
as of a particular date, in which case such representations and warranties shall
be true and correct as of such date.

7.2Covenants.  All covenants and agreements contained in this Agreement to be
performed or complied with by the Investor on or prior to the Closing Date shall
have been performed or complied with in all material respects.

7.3Investor Agreement.  The Investor Agreement shall not have been terminated in
accordance with its terms and shall be in full force and effect.

7.4Collaboration Agreement.  The Collaboration Agreement shall not have been
terminated in accordance with its terms and shall be in full force and effect.

8.Mutual Conditions to Closing.  The obligations of the Investor and the Company
to consummate the Closing are subject to the fulfillment as of the Closing Date
of the following conditions:

8.1HSR Act Qualification.  Any required HSR Clearances shall have been obtained.

- 20 -

ActiveUS 170788961v.22

--------------------------------------------------------------------------------



8.2Absence of Litigation.  There shall be no action, suit, proceeding or
investigation by a Governmental Authority pending or currently threatened in
writing against the Company or the Investor (i) that questions (A) the validity
of any Transaction Agreement or (B) the right of the Company or the Investor to
enter into any Transaction Agreement or to consummate the transactions
contemplated hereby or thereby or (ii) which, if determined adversely, would
impose substantial monetary damages on the Company or the Investor as a result
of the consummation of the transactions contemplated by any Transaction
Agreement.

8.3No Prohibition.  No provision of any applicable Law and no judgment,
injunction (preliminary or permanent), order or decree that prohibits, makes
illegal or enjoins the consummation of the Transaction shall be in effect.

9.Termination.

9.1Ability to Terminate.  This Agreement may be terminated at any time prior to
the Closing by:

(a)mutual written consent of the Company and the Investor;

(b)either the Company or the Investor, upon written notice to the other, if any
of the mutual conditions to the Closing set forth in Section 8 hereof shall have
become incapable of fulfillment by the Termination Date and shall not have been
waived in writing by the other party within ten business days after receiving
receipt of written notice of an intention to terminate pursuant to this clause
(b); provided, however, that the right to terminate this Agreement under this
Section 9.1(b) shall not be available to any party whose failure to fulfill any
obligation under this Agreement has been the cause of, or resulted in, the
failure to consummate the transactions contemplated hereby prior to the
Termination Date;

(c)the Company, upon written notice to the Investor, so long as the Company is
not then in breach of its representations, warranties, covenants or agreements
under this Agreement such that any of the conditions set forth in Section 6.1,
6.2, 6.3, 6.4 or 6.5 hereof, as applicable, could not be satisfied by the
Termination Date, (i) upon a material breach of any covenant or agreement on the
part of the Investor set forth in this Agreement, or (ii) if any representation
or warranty of the Investor shall have been or become untrue, in each case such
that any of the conditions set forth in Section 7.1, 7.2, 7.3 or 7.4 hereof, as
applicable, could not be satisfied by the Termination Date;

- 21 -

ActiveUS 170788961v.22

--------------------------------------------------------------------------------



(d)the Investor, upon written notice to the Company, so long as the Investor is
not then in breach of its representations, warranties, covenants or agreements
under this Agreement such that any of the conditions set forth in Section 7.1,
7.2, 7.3, or 7.4 hereof, as applicable, could not be satisfied by the
Termination Date, (i) upon a material breach of any covenant or agreement on the
part of the Company set forth in this Agreement, or (ii) if any representation
or warranty of the Company shall have been or become untrue, in each case such
that any of the conditions set forth in Section 6.1, 6.2, 6.3, 6.4 or 6.5
hereof, as applicable, could not be satisfied by the Termination Date.

9.2Effect of Termination.  In the event of the termination of this Agreement
pursuant to Section 9.1 hereof, (i) this Agreement (except for this Section 9.2
and Section 11 hereof (other than Section 11.12), and any definitions set forth
in this Agreement and used in such sections) shall forthwith become void and
have no effect, without any liability on the part of any party hereto or its
Affiliates, and (ii) all filings, applications and other submissions made
pursuant to this Agreement, to the extent practicable, shall be withdrawn from
the agency or other Person to which they were made or appropriately amended to
reflect the termination of the transactions contemplated hereby; provided,
however, that nothing contained in this Section 9.2 shall relieve any party from
liability for fraud or any intentional or willful breach of this Agreement.

10.Additional Covenants and Agreements.

10.1Market Listing.  From the Signing Date through the Closing Date, Company
shall use all commercially reasonable efforts to (i) maintain the listing and
trading of the Common Stock on the Nasdaq Stock Market and (ii) effect the
listing of the Shares on the Nasdaq Stock Market, including submitting the LAS
to the Nasdaq Stock Market no later than fifteen (15) calendar days prior to the
Closing Date.

10.2Notification under the HSR Act.  Each party will use reasonable efforts to
do, or cause to be done, all things necessary, proper and advisable to, as
promptly as practicable, take all actions necessary to make the filings required
of such party or its Affiliates under the HSR Act, including filing with the FTC
and Antitrust Division of the DOJ within ten (10) Business Days of the Signing
Date (or such later time as may be agreed to in writing by the parties). The
parties shall cooperate with one another to the extent necessary in the
preparation of any such HSR Filing and during the review by the FTC and/or the
Antitrust Division of the DOJ. Each party shall be responsible for its own
costs, expenses, and filing fees associated with any HSR Filing; provided,
however, that the Investor shall be solely responsible for any fees (other than
penalties that may be incurred as a result of actions or omissions on the part
of the Company) required to be paid to any Governmental Agency in connection
with making any such HSR Filing.  This Agreement shall terminate at the election
of either party, immediately upon notice to the other party, if the FTC or the
DOJ seeks a preliminary injunction (or its equivalent) in connection therewith
against the Investor and the Company to enjoin the transactions contemplated
hereby and thereby. In the event of such termination, this Agreement shall be of
no further force and effect.

- 22 -

ActiveUS 170788961v.22

--------------------------------------------------------------------------------



10.3Assistance and Cooperation.  Prior to the Closing, upon the terms and
subject to the conditions set forth in this Agreement, each of the parties
agrees to use all reasonable efforts to take, or cause to be taken, all actions
and to do, or cause to be done, and to assist and cooperate with the other party
in doing, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement, including using all reasonable efforts to
accomplish the following: (i) taking all reasonable acts necessary to cause the
conditions precedent set forth in Sections 6, 7 and 8 hereof to be satisfied
(including, in the case of the Company, promptly notifying the Investor of any
notice from the Nasdaq Stock Market with respect to the LAS); (ii) taking all
reasonable actions necessary to obtain all necessary actions or non-actions,
waivers, consents, approvals, orders and authorizations from Governmental
Authorities and the making of all necessary registrations, declarations and
filings (including registrations, declarations and filings with Governmental
Authorities, if any); (iii) taking all reasonable actions necessary to obtain
all necessary consents, approvals or waivers from Third Parties; and (iv) except
as otherwise provided for in Section 10.2 hereof, defending any suits, claims,
actions, investigations or proceedings, whether judicial or administrative,
challenging this Agreement or the consummation of the transactions contemplated
hereby, including seeking to have any stay or temporary restraining order
entered by any court or other Governmental Authority vacated or reversed.

10.4Legend Removal.

(a)Certificates evidencing the Shares shall not contain the legend set forth in
Section 5.10(a) hereof: (i) following a sale of such Shares pursuant to a
registration statement covering the resale of such Shares, while such
registration statement is effective under the Securities Act, (ii) following any
sale of such Shares pursuant to Rule 144, (iii) if such Shares are eligible for
sale under Rule 144, without the requirement for the Company to be in compliance
with the current public information required under Rule 144 as to such Shares
and without volume or manner-of-sale restrictions under Rule 144 or (iv) if such
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the SEC).

(b)Certificates evidencing the Shares shall not contain the legend set forth in
Section 5.10(b) hereof following: (i) a sale of such Shares pursuant to a
registration statement covering the resale of such Shares, while such
registration statement is effective under the Securities Act, (ii) any sale of
such Shares pursuant to Rule 144 or (iii) the expiration of the Standstill Term
(as defined in the Investor Agreement), the Lock-Up Term (as defined in the
Investor Agreement) and the Voting Agreement Term (as defined in the Investor
Agreement); provided that any transfer described in clause (i) or (ii) above
shall have been in compliance with all applicable provisions of the Investor
Agreement.

(c)The Company agrees that at such time as any legend set forth in Section 5.10
hereof is no longer required under this Section 10.4, the Company will, no later
than three (3) Business Days following the delivery by the Investor to the

- 23 -

ActiveUS 170788961v.22

--------------------------------------------------------------------------------



Company or notice by the Investor to the Company of delivery by the Investor to
the Transfer Agent of a certificate representing Shares issued with such legend
(together with any legal opinion required by the Transfer Agent), deliver or
cause to be delivered to the Investor a certificate representing such Shares
that is free from such legend, or, in the event that such shares are
uncertificated, remove any such legend in the Company’s stock records.  The
Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in Section
5.10 hereof.

10.5Conduct of Business.  During the period from the Signing Date until the
Closing, except as consented to in writing by the Investor, the Company shall
not (i) declare, set aside or pay any dividend or make any other distribution or
payment (whether in cash, stock or property or any combination thereof) in
respect of its capital stock, or establish a record date for any of the
foregoing, or (ii) make any other actual, constructive or deemed distribution in
respect of any shares of its capital stock or otherwise make any payments to
stockholders in their capacity as such, except pursuant to repurchases of equity
pursuant to the terms of its equity compensation plans.

11.Miscellaneous.

11.1Governing Law; Submission to Jurisdiction.  This Agreement shall be governed
by and construed in accordance with the Laws of the State of Delaware, without
regard to the conflict of laws principles thereof that would require the
application of the Law of any other jurisdiction.  Any action brought, arising
out of, or relating to this Agreement shall be brought in the Court of Chancery
of the State of Delaware.  Each party hereby irrevocably submits to the
exclusive jurisdiction of said Court in respect of any claim relating to the
validity, interpretation and enforcement of this Agreement, and hereby waives,
and agrees not to assert, as a defense in any action, suit or proceeding in
which any such claim is made that it is not subject thereto or that such action,
suit or proceeding may not be brought or is not maintainable in such courts, or
that the venue thereof may not be appropriate or that this agreement may not be
enforced in or by such courts.  The parties hereby consent to and grant the
Court of Chancery of the State of Delaware jurisdiction over such parties and
over the subject matter of any such claim and agree that mailing of process or
other papers in connection with any such action, suit or proceeding in the
manner provided in Section 11.3 hereof or in such other manner as may be
permitted by law, shall be valid and sufficient thereof.

11.2Waiver.  Neither party may waive or release any of its rights or interests
in this Agreement except in writing. The failure of either party to assert a
right hereunder or to insist upon compliance with any term of this Agreement
shall not constitute a waiver of that right or excuse a similar subsequent
failure to perform any such term or condition.  No waiver by either party of any
condition or term in any one or more instances shall be construed as a
continuing waiver of such condition or term or of another condition or term
except to the extent set forth in writing.

11.3Notices.  All notices, instructions and other communications hereunder or in
connection herewith shall be in writing, shall be sent to the address of the
relevant party set forth on Exhibit A attached hereto and shall be (i) delivered
personally;

- 24 -

ActiveUS 170788961v.22

--------------------------------------------------------------------------------



(ii) sent by certified mail (return receipt requested), postage prepaid; or
(iii) sent via a reputable nationwide overnight express courier service
(signature required).  Any such notice, instruction or communication shall be
deemed to have been delivered (A) upon receipt if delivered by hand; (B) three
(3) Business Days after it is sent by certified mail, return receipt requested,
postage prepaid; or (C) one (1) Business Day after it is sent via a reputable
nationwide overnight courier service.  Either party may change its address by
giving notice to the other party in the manner provided above; provided that
notices of a change of address shall be effective only upon receipt thereof.

11.4Entire Agreement.  This Agreement, the Investor Agreement and the
Collaboration Agreement, in each case together with the schedules and exhibits
thereto, set forth all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the parties and supersede
and terminate all prior agreements and understanding between the parties.  There
are no covenants, promises, agreements, warranties, representations, conditions
or understandings, either oral or written, between the parties other than as set
forth herein and therein.  No subsequent alteration, amendment, change or
addition to this Agreement shall be binding upon the parties unless reduced to
writing and signed by the respective authorized officers of the parties.

11.5Headings; Nouns and Pronouns; Section References.  Headings and any table of
contents used in this Agreement are for convenience only and shall not in any
way affect the construction of or be taken into consideration in interpreting
this Agreement.  Whenever the context may require, any pronouns used herein
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of names and pronouns shall include the plural and
vice-versa.  References in this Agreement to a section or subsection shall be
deemed to refer to a section or subsection of this Agreement unless otherwise
expressly stated.

11.6Severability.  If, under applicable Laws, any provision hereof is invalid or
unenforceable, or otherwise directly or indirectly affects the validity of any
other material provision(s) of this Agreement in any jurisdiction (“Modified
Clause”), then, it is mutually agreed that this Agreement shall endure and that
the Modified Clause shall be enforced in such jurisdiction to the maximum extent
permitted under applicable Laws in such jurisdiction; provided that the parties
shall consult and use all reasonable efforts to agree upon, and hereby consent
to, any valid and enforceable modification of this Agreement as may be necessary
to avoid any unjust enrichment of either party and to match the intent of this
Agreement as closely as possible, including the economic benefits and rights
contemplated herein.

11.7Assignment.  Except for an assignment of this Agreement or any rights
hereunder by the Investor to an Affiliate, neither this Agreement nor any of the
rights or obligations hereunder may be assigned by either the Investor or the
Company without (i) the prior written consent of Company in the case of any
assignment by the Investor or (ii) the prior written consent of the Investor in
the case of an assignment by the Company.

- 25 -

ActiveUS 170788961v.22

--------------------------------------------------------------------------------



11.8Parties in Interest.  All of the terms and provisions of this Agreement
shall be binding upon, and shall inure to the benefit of and be enforceable by
the parties hereto and their respective successors, heirs, administrators and
permitted assigns.

11.9Counterparts.  This Agreement may be signed in counterparts, each and every
one of which shall be deemed an original, notwithstanding variations in format
or file designation which may result from the electronic transmission, storage
and printing of copies from separate computers or printers.  Facsimile
signatures and signatures transmitted via PDF shall be treated as original
signatures.  

11.10Third Party Beneficiaries.  None of the provisions of this Agreement shall
be for the benefit of or enforceable by any Third Party, including any creditor
of any party hereto.  No Third Party shall obtain any right under any provision
of this Agreement or shall by reason of any such provision make any claim in
respect of any debt, liability or obligation (or otherwise) against any party
hereto.

11.11No Strict Construction.  This Agreement has been prepared jointly and will
not be construed against either party.

11.12Survival of Warranties.  The representations and warranties of the Company
and the Investor contained in this Agreement shall survive the Closing and the
delivery of the Shares.

11.13Remedies.  The rights, powers and remedies of the parties under this
Agreement are cumulative and not exclusive of any other right, power or remedy
which such parties may have under any other agreement or Law.  No single or
partial assertion or exercise of any right, power or remedy of a party hereunder
shall preclude any other or further assertion or exercise thereof.

11.14Expenses.  Each party shall pay its own fees and expenses in connection
with the preparation, negotiation, execution and delivery of the Transaction
Agreements.

11.15No Publicity.  The parties hereto agree that the provisions of Section 11.3
of the Collaboration Agreement shall be applicable to the parties to this
Agreement with respect to any public disclosures regarding the proposed
transactions contemplated by the Transaction Agreements and the Collaboration
Agreement or regarding the parties hereto or their Affiliates (it being
understood that the provisions of Section 11.3 of the Collaboration Agreement
shall be read to apply to disclosures of information relating to this Agreement
and the transactions contemplated hereby).

(Signature Page Follows)

- 26 -

ActiveUS 170788961v.22

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

NEUROCRINE BIOSCIENCES, INC.

 

 

 

By:

 

/s/ Kevin Gorman

Name:

 

Kevin Gorman

Title:

 

CEO

 

 

 

VOYAGER THERAPEUTICS, INC.

 

 

 

By:

 

/s/ G. Andre Turenne

Name:

 

G. Andre Turenne

Title:

 

President and Chief Executive Officer

 

 

(Signature Page to Stock Purchase Agreement)

ActiveUS 170788961v.22

--------------------------------------------------------------------------------



SCHEDULE 1

LIST OF SUBSIDIARIES

 

1.

Voyager Securities Corporation, a Massachusetts corporation

 

 

 

1-1

ActiveUS 170788961v.22

--------------------------------------------------------------------------------



EXHIBIT A

NOTICES

If to the Investor:

Neurocrine Biosciences, Inc.
12780 El Camino Real
San Diego, CA 92130
Attention: General Counsel

with a copy to:

Cooley LLP
4401 Eastgate Mall
San Diego, CA 92121
Attention: Jason L. Kent, Esq.

 

If to the Company:

Voyager Therapeutics, Inc.
75 Sidney Street

Cambridge, MA 02139

Attention: Chief Executive Officer

with a copy to:

Wilmer Cutler Pickering Hale and Dorr LLP
7 World Trade Center
250 Greenwich Street
New York, NY 10007
Attention: Brian A. Johnson, Esq.

A-1

ActiveUS 170788961v.22